489 So. 2d 38 (1986)
NATIONAL AIRCRAFT SERVICE, INC., a Delaware Corporation, Appellant,
v.
NEW YORK AIRLINES, INC., a Delaware Corporation, Appellee.
No. 85-1055.
District Court of Appeal of Florida, Fourth District.
February 5, 1986.
Rehearing Denied March 28, 1986.
Kathleen M. O'Connor of Thornton, David & Murray, P.A., Miami, for appellant.
Deborah E. Lans and Alan E. Sorcher of Morrison Cohen & Singer, New York City, and David S. Garbett of Paul, Landy, Beiley & Harper, P.A., Miami, for appellee.
WESSEL, JOHN D., Associate Judge.
Based upon the doctrine of forum non conveniens the trial court dismissed this case for lack of jurisdiction. We reverse.
*39 The appellant, National Aircraft Service, Inc., and the appellee, New York Airlines, Inc., are both Delaware corporations and both licensed to do business in Florida and in fact conduct business in Florida. The extent to which these parties conduct business in Florida is irrelevant for the purposes of jurisdiction.
In Houston v. Caldwell, 359 So. 2d 858 (Fla. 1978), the court held that, if venue has been properly established because one of the parties is a resident of this state, the suit may not be dismissed based upon forum non conveniens, i.e., because another state may be a more appropriate forum. Also, an out-of-state partnership with an office in Florida was not precluded from being sued in Florida. Waite v. Summit Leasing & Capital International Corp., 441 So. 2d 185 (Fla. 4th DCA 1983). Similarly, we hold that foreign corporations licensed to do business in Florida, with a place of business in Florida cannot be prevented from pursuing a cause of action in Florida courts based upon the doctrine of forum non convenience.
REVERSED AND REMANDED.
DOWNEY and WALDEN, JJ., concur.